                                                                            FILED
                   IN THE UNITED STATES DISTRICT COURT
                                                                               JUN O5 2019
                     FOR THE DISTRICT OF MONT ANA
                           GREAT FALLS DIVISION                           Clerk, U.S District Court
                                                                            District Of Montana
                                                                                 Great Fat~

 UNITED STATES OF AMERICA,                  CR 16-17-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 LOREN JAMES RIDER,

                 Defendant.


                                    I. Synopsis

      Defendant Loren James Rider (Rider) has been accused of violating the

conditions of his supervised release. Rider admitted all of the alleged violations.

Rider's supervised release should be revoked. Rider should be placed in custody

for 6 months, with 12 months of supervised release to follow. Rider should serve

the first 60 days of supervised release at Connections Corrections in Butte,

Montana.

                                    II. Status

      Rider pleaded guilty to Assault Resulting in Serious Bodily Injury on

April 26, 2016. (Doc. 51 ). The Court sentenced Rider to 25 months of custody,

followed by 3 years of supervised release. (Doc. 96). Rider's current term of
supervised release began on May 13, 2019. (Doc. 157 at 1).

       Petition

       The United States Probation Office filed a Petition on May 24, 2019,

requesting that the Court revoke Rider's supervised release. (Doc. 157). The

Petition alleges that Rider violated the conditions of his supervised release: 1) by

failing to report for substance abuse treatment; and 2) by consuming alcohol.

(Doc. 157 at 2-3). United States District Judge Brian Morris issued a warrant for

Rider's arrest on May 24, 2019.

      Initial appearance

      Rider appeared before the undersigned for his initial appearance on

June 5, 2019. Rider was represented by counsel. Rider stated that he had read the

petition and that he understood the allegations. Rider waived his right to a

preliminary hearing. The parties consented to proceed with the revocation hearing

before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on June 5, 2019. Rider admitted

that he had violated the conditions of his supervised release: I) by failing to report

for substance abuse treatment; and 2) by consuming alcohol. The violations are

serious and warrant revocation of Rider's supervised release.

      Rider's violations are Grade C violations. Rider's criminal history category

                                          2
is IV. Rider's underlying offense is a Class C felony. Rider could be incarcerated

for up to 24 months. Rider could be ordered to remain on supervised release for

up to 27 months, less any custody time imposed. The United States Sentencing

Guidelines call for a term of custody of 6 to 12 months.

                                   III. Analysis

      Rider's supervised release should be revoked. Rider should be incarcerated

for 6 months, with 12 months of supervised release to follow. The supervised

release conditions imposed previously should be continued. Rider should serve

the first 60 days of supervised release at Connections Corrections in Butte,

Montana. This sentence is sufficient but not greater than necessary.

                                 IV. Conclusion

      The Court informed Rider that the above sentence would be recommended

to Judge Morris. The Court also informed Rider of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Rider that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and

what, if any, sanction to impose. Rider stated that he wished to waive his right to

object to these Findings and Recommendations, and that he wished to waive his

right to allocute before Judge Morris.



                                         3
The Court FINDS:

      That Loren James Rider violated the conditions of his supervised release by
      failing to report for substance abuse treatment, and by consuming alcohol.

The Court RECOMMENDS:

      That the District Court revoke Rider's supervised release and commit Rider
      to the custody of the United States Bureau of Prisons for a term of
      imprisonment of 6 months, with 12 months of supervised release to follow.
      Rider should serve the first 60 days of supervised release at Connections
      Corrections in Butte, Montana.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district judge will make a de novo

determination regarding any portion of the Findings and Recommendations to

which objection is made. The district judge may accept, reject, or modify, in whole

or in part, the Findings and Recommendations. Failure to timely file written

objections may bar a de novo determination by the district judge, and may waive the

right to appear and allocute before a district judge.

      DATED this 5th day of June, 2019.


                                                          )    ,-       -,
                                           '·--.. ~~{;: ·~;~3Z~:-· ✓:~:-~~~--~-~-,
                                                 United States Magistrate Judge




                                           4
